DETAILED ACTION
In view of the claim arguments presented in the interview conducted on June 16, 2022 (Please see attached interview summary), the Detailed Action issued May 05, 2022, wherein Claims 1-2, 4 and 6 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

Election/Restrictions
       Claims 7-8 are rejoined.

DISPOSITION OF CLAIMS
Claims 1-2, 4 and 6-8 are pending in this application.
Claims 7-8 are rejoined.

ALLOWABLE SUBJECT MATTER
Claims 1-2, 4 and 6-8 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The limitations set forth in independent Claim 1 regarding a resonator wherein the first cover and the second cover are connected unitarily with each other along the outer peripheral surface of the inner pipe in a circumferential direction of the inner pipe to have a shape of a loop that is spaced apart from the inner pipe, and the first cover and the second cover are divided by partition walls that are extended in a radial direction from the outer peripheral surface of the inner pipe to the inner peripheral surfaces of the first cover and the second cover, the partition walls being arranged apart from each other in the circumferential direction of the inner pipe, in combination with the remaining limitations set forth respectively in Claim 1 are not disclosed nor taught by the prior art.

      Concerning the closest prior art, (Grieswald – US 2016/0201621 A1) discloses essentially almost all the limitations of claim 1 as discussed in the final office action mailed on May 05, 2022 (Pages 4-6).

However, neither (Grieswald – US 2016/0201621 A1) nor the related prior art discloses a resonator wherein the first cover and the second cover are connected unitarily with each other along the outer peripheral surface of the inner pipe in a circumferential direction of the inner pipe to have a shape of a loop that is spaced apart from the inner pipe, and the first cover and the second cover are divided by partition walls that are extended in a radial direction from the outer peripheral surface of the inner pipe to the inner peripheral surfaces of the first cover and the second cover, the partition walls being arranged apart from each other in the circumferential direction of the inner pipe.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                 

/GRANT MOUBRY/Primary Examiner, Art Unit 3747